[1] Petitioner is in custody under an alleged conviction on a criminal charge before a justice of the peace, petitioner's contention being that the docket of the justice fails to show that petitioner had a trial before the judgment of conviction was rendered.
At the oral argument respondent was permitted to file an amended return to the writ, by which it was shown that since the issuance of the writ the justice had corrected the docket to show that a trial actually occurred. Petitioner contends that a justice of the peace may not amend his docket at such a stage. This contention cannot be upheld. (See In re Glavich, 74 Cal.App. 144
[239 P. 707].)
The writ is discharged and the petitioner is remanded to custody.
  Craig, J., and Thompson (Ira F.), J., concurred. *Page 710